        Case 1:21-cv-01333-JPB Document 47 Filed 06/21/21 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

ASIAN AMERICANS ADVANCING
JUSTICE–ATLANTA; et al.,
                       Plaintiffs,

       v.                                  No. 1:21-cv-1333-JPB

Brad RAFFENSPERGER, in his offi-
cial capacity as the Georgia Secretary
of State; et al.,
                           Defendants,

REPUBLICAN NATIONAL COM-
MITTEE; et al.,
              Intervenor-Defendants.

            INTERVENORS’ MOTION FOR LEAVE TO FILE A
              MOTION TO DISMISS ON JULY 12, 2021 AND
              ACCOMPANYING MEMORANDUM OF LAW
      Movants ask this Court for permission to file—no later than July 12,
2021—a motion to dismiss Plaintiffs’ amended complaint. Intervenors sought

the parties’ positions on June 17. The State Defendants responded on June 17

that they consent to this motion. Plaintiffs responded today that they do not
oppose the motion.

                                 *     *      *

      Intervenors filed their motion to intervene on April 9, 2021, attaching a
proposed answer to Plaintiffs’ original complaint. See Docs 20, 20-2. But Plain-

tiffs amended their complaint on April 27, 2021. See Doc. 27. Under the Federal

Rules, a motion to dismiss the amended complaint was due “within the time


                                       1
        Case 1:21-cv-01333-JPB Document 47 Filed 06/21/21 Page 2 of 4




remaining to respond to the original pleading or within 14 days …, whichever
is later.” Fed. R. Civ. P. 15(a)(3). It is unclear whether or how this rule applies

to Intervenors, who were not parties to this case until their intervention was

granted on June 4. See Doc. 39.
      Though the due date is unclear, Intervenors would like to file a motion

to dismiss the amended complaint. Their motion will not repeat arguments in

the State’s motion, but will raise additional reasons why Plaintiffs have failed

to state a claim. Intervenors respectfully ask this Court to give them until July

12 to file that motion.

      Allowing Intervenors to file a motion on July 12 will not meaningfully

delay this litigation. No hearing has been scheduled on the State’s motion to

dismiss. And July 12 is when motions to dismiss are due in Concerned Black

Clergy of Metropolitan Atlanta, Inc. v. Raffensperger—a related case that will

likely be decided alongside this one. See Doc. 35, No. 1:21-cv-1728-JPB (N.D.

Ga. June 9, 2011). In the coming weeks, moreover, the U.S. Supreme Court

will issue its opinion in Brnovich v. Democratic National Committee, No. 19-
1257. Because that decision will clarify the meaning of section 2 of the Voting

Rights Act, additional briefing in this case is inevitable. In all events, if Inter-

venors cannot file a motion to dismiss on July 12, they could raise all the same
arguments by filing a motion for summary judgment on July 12. See Fed. R.

Civ. P. 56(b) (summary judgment can be sought “at any time”); LR 56.1(d) (sim-

ilar); Negri v. Nationwide Mut. Ins. Co., 2011 WL 5041214, at *5 (N.D.W. Va.




                                         2
          Case 1:21-cv-01333-JPB Document 47 Filed 06/21/21 Page 3 of 4




Oct. 24) (“a motion for summary judgment involv[ing] purely legal questions
… may be decided prior to the conclusion of discovery”).

      The more efficient approach is to let Intervenors file a motion to dismiss

on July 12. That way, Intervenors will have sufficient time to prepare motions
in all the related cases; this Court can consider Intervenors’ arguments along-

side the State’s; and the parties can brief how Brnovich affects Plaintiffs’

claims.

                                  *     *     *

      For all these reasons, this Court should enter an order allowing Interve-

nors to file a motion to dismiss on or before July 12, 2021.


                                            Respectfully submitted,

      Dated: June 21, 2021                  /s/ Cameron T. Norris

      John E. Hall, Jr.                     Tyler R. Green (pro hac vice)
        Georgia Bar No. 319090              Cameron T. Norris (pro hac vice)
      William Bradley Carver, Sr.           Steven Begakis (pro hac vice)
        Georgia Bar No. 115529              CONSOVOY MCCARTHY PLLC
      W. Dowdy White                        1600 Wilson Blvd., Ste. 700
        Georgia Bar No. 320879              Arlington, VA 22209
      HALL BOOTH SMITH, P.C.                (703) 243-9423
      191 Peachtree St. NE, Ste. 2900       tyler@consovoymccarthy.com
      Atlanta, GA 30303                     cam@consovoymccarthy.com
      (404) 954-6967                        steven@consovoymccarthy.com
                       Counsel for Intervenor-Defendants




                                        3
        Case 1:21-cv-01333-JPB Document 47 Filed 06/21/21 Page 4 of 4




                    CERTIFICATE OF COMPLIANCE
      I certify that this document complies with Local Rule 5.1(B) because it

uses 13-point Century Schoolbook.

                                         /s/ Cameron T. Norris




                       CERTIFICATE OF SERVICE
      On June 21, 2021, I e-filed this document on ECF, which will serve eve-
ryone requiring service.
                                         /s/ Cameron T. Norris




                                     4
